DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al (US PG Pub. No. 2017/0038655).
Regarding Claim 1, Cheng discloses, at least in figure 1A, an array substrate (1, not labeled in fig. 1A, see fig. 1B), comprising a base substrate (1) and a plurality of pixel units (fig. 1A, see abstract) distributed in an array (abstract) on the base substrate (1), wherein each of the pixel units (fig. 1A) comprises: a common electrode (151, ¶ [0039]); and a pixel electrode (50) positioned above the common electrode (151); wherein the pixel electrode (50) comprises a main electrode(50b) and a branch electrode (50c,50d) electrically connected to the main electrode (50b ), and an orthographic projection of the common electrode (151) on the base substrate (1) coincides with at least a part of an orthographic projection of the main electrode (50b) on the base substrate (1)(151 crosses the main electrode at the bottom of figure 1A).  
Regarding Claim 2, Cheng discloses in figure 1A: wherein the common electrode (151) comprises a first common electrode line (151), and the first common electrode line (151) is disposed corresponding to the main electrode (50b).  
Regarding Claim 3, Cheng discloses in figure 1A” wherein a shape and a size of the first common electrode line (151) are same as a shape (rectangle) and a size (width) of the main electrode (50b).  
Regarding Claim 4, Cheng discloses in figure 1A: wherein the orthographic projection of the common electrode (151) on the base substrate (1) does not coincide with an orthographic projection of the branch electrode (50c, 50d,) on the base substrate 
(1).  
Regarding Claim 8, Cheng discloses, at least in figure 1A:  further comprising a first metal layer (10, ¶ [0034]) disposed on the base substrate (1), and a second metal layer (30, ¶ [0034]) positioned between the first metal layer (10) and the pixel electrode (50); wherein the common electrode (151) is disposed in a same layer as the first metal layer (10) (see figure 1B and 1C).  

--------------------------------------------------------------------------------------------------------------
Claim(s) 1-2, 5-7 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (WIPO Pub. No. WO2020087663).
Regarding Claim 1, Liu discloses, at least in figure 4: wherein the array substrate (100, pg. 3, last paragraph) comprising a base substrate (exposed at top and bottom in figure 4 but not labeled) and a plurality of pixel units (see title and abstract, fig. st line)  positioned above the common electrode (111)(see fig. 1); wherein the pixel electrode (120) comprises a main electrode (1232, fig. 4, pg. 6, halfway down) and a branch electrode (122, fig. 4, same)  electrically connected to the main electrode (1232), and an orthographic projection of the common electrode (111) on the base substrate (not labeled in fig. 4) coincides with at least a part of an orthographic projection of the main electrode (1232) on the base substrate (they are parallel, both rectangular and the same width, as shown).  
Regarding Claim 2, Liu discloses in figure 4: wherein the common electrode (111) comprises a first common electrode line (111), and the first common electrode line (111) is disposed corresponding to the main electrode (1232)(they are parallel to each other).  
Regarding Claim 5, Liu discloses in figure 4: wherein each of the pixel units (fig. 4) comprises a main region (below 1231) and a sub region (above 1231), and the pixel electrode comprises a first pixel electrode (120) positioned in the main region (below 1231) and a second pixel electrode (120) positioned in the sub region (above 1231), and wherein the second pixel electrode (120 above 1231) comprises a second main electrode (1232, not labeled) and a second branch electrode (122), the orthographic projection of the common electrode (111) on the base substrate (not labeled in fig. 4) coincides with at least a part of an orthographic projection of the second main electrode (1232 top) on the base substrate (same width and shape and are parallel).  
Regarding Claims 6 and 15, Liu discloses in figure 4: wherein the second main electrode (1232 above 1231) comprises a first split (at 1232 top) and a second split (at 1231) crossing each other, the first split is arranged along a lateral direction, the second split is arranged along a longitudinal direction, the second branch electrode (122 above 1231) is arranged obliquely, and an edge line of the second branch electrode (122) forms included angles with edge lines of the first split (at 1232) and the second split (at 1231).  
Regarding Claims 7 and 16, Liu discloses in figure 4: wherein the orthographic projection of the common electrode (111) on the base substrate (not labeled but shown exposed at top and bottom in figure 4) coincides with at least a part of an orthographic projection of the first split (at 1232 top) on the base substrate (they the same width and shape).  
Regarding Claim 10, Liu discloses, at least in figure 4:  A display panel (title), comprising a color filter substrate (200, pg. 4,line 2)and an array substrate (100, pg.4) and a liquid crystal layer (300, pg.4, line 12) disposed between the color filter substrate (200) and the array substrate (100)(see fig. 1).
 wherein the array substrate (100) comprises a base substrate (exposed at top and bottom in figure 4 but not labeled) and a plurality of pixel units (see title and abstract, fig. 4 is only one of the pixel units) are distributed in an array on the base substrate (see title), wherein each of the pixel units comprises: a common electrode (111, abstract, shield electrode is part of the common electrode); and a pixel electrode (120,  positioned above the common electrode (111)(see fig. 1); wherein the pixel electrode (120) comprises a main electrode (1232, fig. 4) and a branch electrode (122, 
Regarding Claim 11, Liu discloses in figure 4: wherein the common electrode (111) comprises a first common electrode line (111), and the first common electrode line (111) is disposed corresponding to the main electrode (1232) (they are parallel and the same shape and size).  
Regarding Claim 12, Liu discloses in figure 4: wherein a shape and a size of the first common electrode line (111) are same as a shape (rectangle) and a size (width) of the main electrode (1232).  
Regarding Claim 13, Liu discloses in figure 4: wherein the orthographic projection of the common electrode (111) on the base substrate does not coincide with an orthographic projection of the branch electrode (122) on the base substrate.  
Regarding Claim 14, Liu discloses in figure 4: wherein each of the pixel units (fig. 4) comprises a main region (below 1231) and a sub region (above 1231), and the pixel electrode comprises a first pixel electrode (120) positioned in the main region (below 1231) and a second pixel electrode (120) positioned in the sub region (above 1231), and wherein the second pixel electrode (120 above 1231) comprises a second main electrode (1232, not labeled) and a second branch electrode (122), the orthographic projection of the common electrode (111) on the base substrate (not labeled in fig. 4) coincides with at least a part of an orthographic projection of the .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (663) in view of Cheng (655).
Regarding Claims 8 and 17, Liu fails to disclose: further comprising a first metal layer disposed on the base substrate, and a second metal layer positioned between the first metal layer and the pixel electrode; wherein the common electrode is disposed in a same layer as the first metal layer.  
Although not shown in the reference of Liu, scan lines and data lines are required to activate the pixels.
Cheng teaches, at least in figure 1A:  further comprising a first metal layer (10, ¶ [0034]) disposed on the base substrate (1), and a second metal layer (30, ¶ [0034]) positioned between the first metal layer (10) and the pixel electrode (50); wherein the common electrode (151) is disposed in a same layer as the first metal layer (10) (see figure 1B and 1C).  

Regarding Claims 9 and 18, Liu discloses and the common electrode (111) further comprises a second common electrode line (there is one on each side of the pixel unit) arranged close to the data lines and parallel to the data lines (see Cheng below, the common electrode lines of Liu would be parallel to the data lines of Cheng)..  
Liu fails to disclose: wherein the first metal layer comprises scan lines arranged in a lateral direction, one of the scan lines is arranged corresponding to one row of the pixel units; the second metal layer comprises data lines arranged in a longitudinal direction, one of the data lines is arranged corresponding to one column of pixel units; 
	Although not shown in the reference of Liu, scan lines and data lines are required to activate the pixels.
Cheng teaches in figure 1A: wherein the first metal layer (10) comprises scan lines (¶ [0034] gate lines are scan lines) arranged in a lateral direction, one of the scan lines is arranged corresponding to one row of the pixel units (one at top, one at bottom); the second metal layer comprises data lines (30, ¶ [0033]) arranged in a longitudinal direction, one of the data lines (30) is arranged corresponding to one column of pixel units; and the common electrode (151) further comprises a second common electrode line arranged close to the data lines and parallel to the data lines.  



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879